 1                                                       JS-6
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
              CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 9
10
     MICHAEL EDWARD WOODS,            ) NO. EDCV 18-1297-CJC (AS)
11                                    )
                    Plaintiff,        )
12                                    )
               v.                     )           JUDGMENT
13                                    )
     NANCY A. BERRYHILL,              )
14   Acting Commissioner of Social    )
     Security,                        )
15                                    )
                                      )
16                  Defendant.        )
                                      )
17                                    )
18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge, IT IS HEREBY
20   ADJUDGED that Judgment is entered in favor of Defendant.
21
22             DATED: June 17, 2019
                      _____________________________.
23
24
25                               ______________________________________
                                            CORMAC J. CARNEY
26                                    UNITED STATES DISTRICT JUDGE
27
28
